PROMESSE UNILATERALE DE CESSION
D’ACTIONS

RER Ar AT HOT PR ÈE

EN DATE DU 27 AVRIL 2017
AA : 2017 # 45 27H

— ENTRE -

EE

CNMC TRADE COMPANY LIMITED
RÉEAEA RAA

SOCIÉTÉ MINIÈRE DE DEZIWA S.A.S
DEZIVA NL GTATR AE

_ET-
F1

LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A.
HERD'ILÈ A

N°1675/12081/SG/GC/2017
 (675/12081/SG/GC/2017) 5
TABLE DES MATIERES

AK

ARTICLE PAGE

(ETS) CH)
ARTICLE 1 - DÉFINITIONS ET INTERPRÉTATION 5 1 # 2 X 5 A 5
ARTICLE 2 - CONSTITUTION DE LA PROMESSE # 2 Æ AUS 7
ARTICLE 3 - LEVEE DE LA PROMESSE À 3 # SCA AJ4TAE 8
ARTICLE 4 - EFFETS DE LA LEVEE DE LA PROMESSE À 4 # 74650 #2 7 9
ARTICLE 5 - ENGAGEMENTS DU CEDANT À 5 Hi ARE 10
ARTICLE 6 - ENTREE EN VIGUEUR À 6 # Æ%X 10
ARTICLE 7 - DÉCLARATIONS ET GARANTIES À 7 # PR STRIE 11
ARTICLE 8 - RESPONSABILITÉ ET INDEMNISATION #5 8% mir Ste 12
ARTICLE 9 - RÈGLEMENT DES DIFFÉRENDS ET ARBITRAGE 5# 9 Æ 4H A4 Eat 13
ARTICLE 10 - NOTIFICATIONS # 10 Æ # An 14
ARTICLE 11 - CONFIDENTIALITÉ 5 11 % RH 16
ARTICLE 12-STIPULATIONS DIVERSES 5 12 Æ HAUNE 17
ANNEXE A MODELE DE NOTIFICATION DE LEVEE DE LA PROMESSE ff} À 47H32
ARE ADO 23

ANNEXE B MODELE D'ORDRE DE MOUVEMENT HE B HER AHAEUR 26

ie
PROMESSE UNILATÉRALE DE CESSION
D’ACTIONS
FRE A HIT SO PA

ENTRE
RD :

@ CNMC TRADE COMPANY LIMITED, société constituée selon les lois applicables à
Hongkong RAS, immatriculée sous le numéro 50931231, ayant son siège social sis RMS 2201-
03 22/F WORLD-WIDE HOUSE 19 DES VOEUX RD CENTRAL HK, représentée aux fins
des présentes par Monsieur LUO Xingeng, Administrateur, dûment habilité,

HÉRRARAN, RIDER MATE MÆRULÉA ST, ADEME 50931231,
Æ AT & #Ë RMS 2201-03 22/F WORLD-WIDE HOUSE 19 DES VOEUX RD
CENTRAL, AMI RÉ RBTRLÆIE UC,

ci-après dénommée le « CÉDANT »
DA FR CHAEA

@) Monsieur LUO Xingeng, titulaire du passeport n° PE0959471, demeurant n°12, 2 Boulevard
Fuxing, Haïidian District, Pékin (République Populaire de Chine), agissant au nom et pour le
compte de la société en formation SOCIÉTÉ MINIÈRE DE DEZIWA S.A. S., société par
actions simplifiée dont le siège social sera situé Luano City, Bâtiment B, aéroport de
Lubumbashi, Commune de Lubumbashi (République Démocratique du Congo), en qualité de
futur Président de celle-ci,

FENTE, PRES PE0959471, FR EARÉMENER MAR EME Z 12
ABOU F ARR RAT MR IE Æ REZ AS] DEZIWA D'ILRAERR AT
(SOMIDEZ SAS) , FENPUILARIRREMER AEÆXÉÆEÆAUZ Luano
BE,

ci-après dénommée la « SOCIÉTÉ »
LUF CRRAT”

Le CÉDANT et la SOCIETE étant ci-après dénommés collectivement les
«PROMETTANTS »,

HEAR A ID FA CR A"

G) LA GENERALE DES CARRIERES ET DES MINES S.A., société anonyme
unipersonnelle avec conseil d'administration, en abrégé « GÉCAMINES S.A. », en sigle « GCM
S.A.», au capital social de 2.401.500.000.000 francs congolais (CDF), immatriculée au Registre
du Commerce et du Crédit Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-
1678, numéro d'identification nationale 6-193-A01000M et numéro d'identification fiscale
AOTOII4F, ayant son siège social sis 419, boulevard Kamanyola, BP 450, Lubumbashi,

République Démocratique du Congo, représentée aux fins des présentes par Monsieur Albert
YUMA MULIMBI, Président du Conseil d'Administration, et Monsieur Jacques
KAMENGA TSHIMUANGA, Directeur Général ai,

RIRDLÈ AT, DENESN—ARRÉRA NT, EC REMRARAN”",

HE “GCM SA” , EMA 2401,500,000,000 AL C&) YÆBL, ACT
HA AÈRELÉ C RCCM ” D) Hi À CD/L'SHI/RCCM/14-B-1678, 3
MS 6193-A01000M, ic SA AO7ONAF, A FENHBHESAUR RE EAN
FFAE#T Kamanyola XIE 419 5, A HUF HT K Albert YUMA MULIMBI
RE LLRIRRT RE Jacques KAMENGA TSHIMUANGA SE ACX,

ci-après dénommée « GÉCAMINES »
DA FR RE”

Le CÉDANT, la SOCIETE et GÉCAMINES étant ci-après dénommés collectivement les
« Parties » ou, individuellement, une « Partie ».

HAE BEN AT RDF AR CA", ER

ATTENDU QUE :
EF bd

(A) GÉCAMINES et CHINA NONFERROUS METAL MINING (GROUP) CO. LTD ont
conclu une convention de joint-venture en date du 13 juin 2016 relativement à la réalisation du
projet Deziwa (ci-après la « Convention de Joint-Venture ») ;

HAT EE TR AIR A TT 2016 € 6 À 13 HA KM DEZIWA Ti 4
BE ED CEE SARA AT HN ÉTAT ARCS 8 BEN” D :

GB) GÉCAMINES et CHINA NONFERROUS METAL MINING (GROUP) CO. LTD ont
conclu, le 26 avril 2017, un avenant à la Convention de Joint-Venture afin de préciser les
conditions de mise en œuvre de la phase initiale du projet Deziwa (1 « Avenant de Lancement
de la Phase Initiale ») ;

RAA EE GT LR AAIR AIT 2017 4 À 26 He RATE OX,
DABAF* DEZIWA D A ADMAT ELISA TE CCATMIEN BAR EN" ) :

(C) La Convention de Joint-Venture prévoit en son article 10.5 la conclusion d’une promesse
unilatérale de cession de l’ensemble des actions de la SOCIÉTÉ souscrites par le CÉDANT et
par ses successeurs autorisés au bénéfice de GÉCAMINES ;

RRUNUES 105 RÂLE, HEAR EAN EE A RARE RE A TR
RPRANGAT 2 PRE do AU CR:

@) Aux termes d’une notification adressée par CHINA NONFERROUS METAL MINING
(GROUP) CO., LTD à GECAMINES en date du 26 avril 2017 et d’un acte de cession en date
du même jour, CHINA NONFERROUS METAL MINING (GROUP) CO. LTD a cédé au
CÉDANT l'ensemble de ses droits et obligations aux termes de la Convention de Joint-Venture
et de Avenant de Lancement de la Phase Initiale, avec effet à compter du 26 avril 2017 ;

LL
ARE 2017 € 4 À 26 ERA EN RAR ATRRSE SE RATER AN RE
BALAI REC, FR NÉ PA RAS RTS € BE DA BRCARSE PC
ATARI SSL ÆHIEA, À 2017 € 4 H 26 RER:

(E) Les Parties sont donc convenues de la présente promesse unilatérale de cession d'actions de la
SOCIETE (la « Convention ») ; et

AE, AE VUS RSR ENTRE CCAHNL" D ; AI

(5) La présente Convention fait partie de Fensemble contractuel conclu entre : GÉCAMINES
d'une part ; et le CÉDANT et/ou la SOCIETE d'autre part : relativement à la réalisation du
projet Deziwa, lequel ensemble comprend, à la date des présentes et sans préjudice de contrats
fututs : la Convention de Joint-Venture, l’Avenant de Lancement de la Phase Initiale, les statuts
de la SOCIETE et le contrat de cession du PE n° 660.

ARTE REE TS AGEAM/R RAA ENS -TERMXT DEZIWA
AZ EMMA, HADNÉEZ DERPIRRÉER ES
FJ, RME QE RE NX APN BU IX REA TI EE PEG60
PURÉE.

IL A ÉTÉ CONVENU CE QUI SUIT :
RER FE

ARTICLE 1 - DÉFINITIONS ET INTERPRÉTATION

RIREXSAFE
11 Définitions
EX

Sauf précision contraire expresse énoncée à l'endroit où ils sont utilisés dans la présente Convention, les
termes et expressions utilisés dans la présente Convention (y compris son exposé préalable et ses Annexes)
portant une initiale majuscule ont le sens qui leur est attribué ci-dessous ou, à défaut, dans la Convention
de Joint-Venture :

FA D ERA ARE SR, 72 OCR UE R ES IRAALOE CEÉRÉTAR
AIT) HR, IE, MÉSRR EH:

Actions Cédées : désigne toutes les Actions de Catégorie B (tel que ce terme est défini dans les statuts de
la SOCIÉTÉ) ;

RER RIRE B KR CEXSNARANE) ;
Avenant de Lancement de la Phase Initiale : a le sens qui ui est attribué dans l'exposé préalable :

AB BAIE BA EMULE TX:

CÉDANT : désigne CNMC et toute personne susceptible de détenir ultérieurement des Actions Cédées
dans les conditions des Articles 12.1.1 et 12.2.1 ;

HREA ARE TR EE GARE 12.11 1 12.21 RUE Z RE LUE RFA ER MATE AR:
Convention : à le sens qui lui est attribué dans l'exposé préalable ;

AE NSIET EX:

Convention de Joint-Venture : a le sens qui lui est attribué dans l’exposé préalable ;
A BEUNN SEMBLÉ TAN:

Date d’Entrée en Vigueur : à le sens qui lui est attribué à l'Article 6.1 ;

ALESIS 61% ;

Date d’Expiration : a le sens qui lui est attribué à Article 2.3 ;

RH HE XSIULE 23 X:

Date de Levée de la Promesse : a le sens qui lui est attribué à l’Article 3.3 ;
ÉRÉZLE ENSUNLE 33%:

Date de Signature : désigne la date figurant en en-tête de la présente Convention ;
BL ARIANE TUE HI EN EM ;

Délai d’Exercice : a le sens qui lui est attribué à l’Article 3.1 ;

FAC: EE XSILE 31%;

Droit Applicable : à le sens qui lui est attribué à l'Article 9.1 ;

ER: EE MSILÉ 01 &:

GÉCAMINES : a le sens qui lui est attribué dans les comparutions ;
FR ENSNEZE AM

Jour Ouvré : désigne un jour autre que le samedi, le dimanche ou un jour férié en RDC, à Hongkong et
en République Populaire de Chine ;

LE RIÉÉATS, MHBHIR CC), 6 PA ATURR SNÈUT—-R:

Notification d’Exercice : a le sens qui lui est attribué à l'Article 3.2 ;
FACE EX SOUL 32%;

Partie ou Parties : a le sens qui lui est attribué dans l’exposé préalable ;
HR EMSMÉTER

Promesse : a le sens qui lui est attribué à l’Article 2.1 ; et

ARE MB 21 4; AN

PROMETTANTS : a le sens qui lui est attribué dans les comparutions.

RÉAENSNRLEE HT

12.

Interprétation

RTE

Les règles d'interprétation visées à Particle 1.2 de la Convention de Joint-Venture sont
incorporées par référence au sein de la présente Convention.

FAMDCE 12 RTE NAME AZ A DAUELÉSR, JEATAMUNUALE.

ARTICLE 2 - CONSTITUTION DE LA PROMESSE
2% URI

2.1

23

2.3

Pat la présente Convention, et conformément aux stipulations de la Convention de Joint-
Venture :

LA BON FAR RE NZ LE :

(a) le CÉDANT accepte, irrévocablement, de céder et de transporter l'intégralité des
Actions Cédées à GÉCAMINES, qui l’accepte, sous les garanties ordinaires et de
droit, en cas d’envoi pat GÉCAMINES, dans le Délai d’Exercice, d’une Notification
d’'Exercice dans les conditions de la présente Convention (la « Promesse ») ; ef

A RTE A RCD RE AURA TT BORIR AR HAT BCE, HE A DLART
RS AUTRE RO MRAERAN AES STE RER, EM — MERE LR
AÉRONEFS ARMÉE CES" D; FN

@} la SOCIÉTÉ et le CEDANT s'engagent, chacun en ce qui le concerne, à réaliser, à

compter de la Date de Levée de la Promesse, toutes les formalités nécessaires à la
réalisation de la Promesse, selon les modalités prévues par la présente Convention.

RAS AN RTE A OUT 2 CO, AREA HR DOLSE HU 7 QE EUR
BUPA DER PSE LISINXME TUE.

La Promesse est consentie pour valoir à compter de la Date d’Entrée en Vigueur.
RÉHÆMZHEREM.

La présente Convention et la Promesse expireront au jour de la survenance de l’un quelconque
des évènements suivants :

DURE SMF A, AAA HAT ER SIM D:

@ la réalisation complète des opérations de liquidation de la SOCIETE ;

REA SNS EST SE

@) la réalisation complète de la Promesse, conformément aux stipulations de la
Convention ;

RANCE, SCÉREARU:

@ GÉCAMINES détient lintégralité du capital social de la SOCIETE ;
24

FRERE BEN AREA
() Pabsence d’exercice de la Promesse à l'expiration du Délai d'Exercice,
ASC EI RATE 0
(la « Date d’Expiration »).
CEAMIZE” )

GECAMINES prend acte de l'engagement des PROMETTANTS et accepte le bénéfice de la
Promesse.

RE RATE SOU A2 AUREZ AIR,

ARTICLE 3 - LEVÉE DE LA PROMESSE

F5 3% SAUT
31 La Promesse pourra être levée par GÉCAMINES dans les dix (10) Jours Ouvrés à compter de

3.2

33

3.4

la Date de Sortie, telle que celle-ci est définie et prévue par l'Avenant de Lancement de la Phase
Initiale (le « Délai d’Exercice »).

ROM ÉRHZR GE XSLT EE DAME) & + (0) A LEE MAT
RER CATÉUBIR” D .
La Promesse sera valablement exercée par GÉCAMINES par l'envoi pat GÉCAMINES au

CÉDANT, avec copie à la SOCIÉTÉ, pendant le Délai d’Exercice, d’une notification écrite en
la forme figurant en Annexe À (la « Notification d’Exercice »).

ER BA AUNANEN A EH LE CR RE HD RE A BEN FI A À ESRI BENE An Ç “ATAUE
1), DUR AAUTESCE

La date de réception par le CÉDANT de la Notification d’Exercice constitue la « Date de
Levée de la Promesse ».

HEAR TRUE AL H, BR “ÉRELE" .

À compter de la Date de Levée de Promesse, les Parties disposeront de dix (10) Jours Ouvrés
pour transférer les Actions Cédées à GÉCAMINES. À cette fin, les Parties devront réaliser les
actions suivantes :

BAÉRUZRE, TH T+ 0) ÀALIEE ARARERAEREÉ RE NE, #
HRISRNEN FT:

@ le CÉDANT devra transmettre à GECAMINES un ordre de mouvement relatif aux
Actions Cédées dûment signé et complété par le CÉDANT, rédigé sur la base du
modèle figurant en Annexe B ;

HEAR RETRO KR FERA, SECRET
SERA CARE ME B ÉUÉUGEE,

35

3.6

@) la SOCIETE signera l’ordre de mouvement des Actions Cédées et mettra à jour ses
registres statutaires pour refléter le transfert des Actions Cédées du CÉDANT à
GÉCAMINES ; ef

BRUN TER RAC AO ESCBATE ERA TE DIR RE A TE À
ARE RS AIRE AN

(O] la SOCIETE et de CEDANT devront réaliser, le cas échéant et chacun en ce qui les
concerne, toutes autres formalités qui s’avèreraient nécessaires pour assurer le
transfert entier et définitif des Actions Cédées à GÉCAMINES.

REA IAE ABALÉULE À FER RER EE ARR EEE
BA FT me AU ERA

Par les présentes, le CÉDANT donne mandat, de façon irrévocable mais avec effet à compter
de la Date de Levée de la Promesse, au Président de la SOCIETE et au Vice-Président du
Conseil de Direction de la SOCIETE, agissant séparément, de réaliser, au nom et pour le
compte du CÉDANT, toutes les formalités et signer tous documents utiles ou requis par la loi
ou par les Statuts afin de réaliser la Promesse et le transfert des Actions Cédées à
GECAMINES.

ÆAHIONT, BAT CAT REZ He HE RATER AU SRE A BE 2 FT ER CA
RAD BUÈCRHIEAGERATE HF ÉARÉE TA ER SET RER EN
REX DRE TÉERAAERAÉRE SRE.

Chaque Partie s'engage à coopérer et à mettre en œuvre tous les moyens nécessaires pour
exécuter, ou pour faire exécuter, dès que possible à compter de la Date de Levée de la
Promesse, les actions nécessaires à la réalisation des formalités visées à l'Article 3.4.

ÉRUATIEZ HE, ORNE, RUE RNA EDUT, RAC HUAT EE HI
FDA 34 RATE FUIT.

ARTICLE 4 - EFFETS DE LA LEVEE DE LA PROMESSE
F4 FEREZ HU

41

En cas de levée par GÉCAMINES de la Promesse pendant le Délai d’Exercice, GECAMINES
deviendra propriétaire, de plein droit, des Actions Cédées, à compter de la Date de Levée de la
Promesse. Le transfert par le CÉDANT à GÉCAMINES de la jouissance des Actions Cédées
interviendra à la date à laquelle l'intégralité des formalités requises par le Droit Applicable et la
présente Convention pour réaliser la Promesse, notamment la rendre opposable aux tiers et à la
SOCIÈTE, auront été satisfaites.

Re RAT PONT ESC, M RÉTÈZHE, ERREUR EE
FATALA. ÉNRAEARVAÉ, AH ITEOR ARE RSA FSEZ AE, Mi
AR RETRO RL SERRES, JR AT = TA A IP E RU
À

Si, au contraire, la Promesse n’est pas levée avant la Date d’Expiration ou pendant le Délai
d'Exercice, elle sera réputée nulle et non avenue.

BU AE RNAZ A ERA TT CMIN RTC US, MURALE A RAIT É A.
43

Les Parties reconnaissent et acceptent que le transfert des Actions Cédées par le CÉDANT par
suite de la levée par GÉCAMINES de la Promesse sera, compte tenu des engagements
réciproques existant entre les Parties aux termes de l’ensemble contractuel visé au paragraphe
(F) du préambule de la présente Convention, réalisé sans contrepartie financière

RUANAMAR, Hé RIRE, ASIA UCÉ TRS CP) BETETE
AGE, HET RÉ HIER EM NT

ARTICLE 5 - ENGAGEMENTS DU CEDANT
FR 5% HE AIRE

À compter de la Date d’Entrée en Vigueur, le CÉDANT s'engage à :

ÉÆXMCZRE, HEURE:

@

&)

Q]

ne pas céder les Actions Cédées à un tiers avant la Date d’Expiration autrement que
conformément aux stipulations de la Convention de Joint- Venture (telle que modifiée par
Avenant de Lancement de la Phase Initiale) et des statuts de la SOCIETE ;

PRE SIEZ À ARR ÉRRE À, BRIE 8 BERNIE BA 7 UE
ÀT EN PAR BEN FT SRE DO RUSE
ne grever les Actions Cédées d’aucune Sûreté autrement que conformément aux stipulations de

la Convention de Joint-Venture (telle que modifiée par PAvenant de Lancement de la Phase
Initiale) et des statuts de la SOCIETE ; e/

AAA BATIR DR EARAR PDA EDR BAPE MDUT EE A
ROSE MARNE, A

en cas de levée de la Promesse, transmettre les Actions Cédées avec tous droits y attachés et
libres de toutes Süûretés.

RATE AGE, MURS PRE UEME D JE HÈRAE BE HI PURE RER BR PAIE LR

ARTICLE 6 - ENTREE EN VIGUEUR

6% A

6.1

EX

La présente Convention entre en vigueur à la date à laquelle l’ensemble des conditions ci-après
sont satisfaites :

À FARMRAIEEZ EE, DE:
@ la SOCIETE à été immatriculée au Registre du Commerce et du Crédit Mobilier ; e/

BRARCEÉIL TA SEMAHTUÈMELCÉ (RCCM) ; A1

@) la Convention de Joint-Venture est entrée en vigueur,
A AUX CUESR:

(a « Date d’Entrée en Vigueur »).

=)

)
(ré

10
6.2

CÉÆMZH" 0)

Nonobstant les stipulations l'Article 6.1, le présent Article 6.2, l'Article 1 (Défnitions et
Tuterprétation), Y'Axticle 9 (Règlement des Diflérendr et Arbitrage), Y' Article 10 (Noffcations), Article 11
(Confidentialité et PArtücle 12 (Sépulations Diverses) prennent effet à compter de la Date de
Signature.

RAR 61KZHE, A 62%, 1% CESAM) 0% CHR ER
#0 . io CAD, 1% AREAIO MB 12% CHENE) ÉÉEZHE
ÆXC

ARTICLE 7 - DÉCLARATIONS ET GARANTIES
F8 7 2 PAR EURUE

71

Par les présentes, chaque Partie déclare et garantit que :

AR, PRÉ SRE :

@) elle est dûment constituée, organisée et existante en vertu des lois de sa juridiction de
constitution ;

RARE RERO, HÉMFÉ

@) elle a le pouvoir et la capacité de conclure et exécuter ses obligations en vertu de la
présente Convention ou de tout autre convention où instrument envisagé par la
présente Convention ;

HA RAT A OCZ ER DORE HU DER À FE AL)
REZ ;

(©) toutes les autorisations nécessaires pour la signature, la remise et l'exécution de la
présente Convention conformément à ses stipulations ont été obtenues et la présente
Convention est un accord valide et exécutoire ;

ROVER, HÉSCAMUTA MN ER, BA DULEE MCE TJ UT 0 :

(@) la signature, la remise et l'exécution de la présente Convention sont conformes à ses
statuts et ne violent pas une quelconque loi ou obligation, ni n’entrainent un
manquement au titre de tout contrat auquel elle est liée, ni ne donne lieu à une Sûreté
en vertu de ces documents ; &

APTE R, HAUT A MANLE, BARRES, 4
PÉRÉARR TIRÉS, HORDE BP EEE ER F0

(e) elle conclut et exécute la présente Convention pour son propre compte et non en tant
que mandataire

CR É HAL AI PE AGE AT AH

Au jour de la Date de Levée de la Promesse, le CÉDANT, ainsi que, le cas échéant, tout
cessionnaire éventuel des Actions Cédées, déclarera et garantira ce qui suit :

FRHATEZ ET, HEAR RER AIRE A A GROS E AVE En FRE BAR:

7.3

(a) l'intégralité des Actions Cédées ont été entièrement libérées ;
ÆPRAER CEÆ HE

@) les Actions Cédées sont libres de toute Süreté ;
RER TERRE AU RTE PR:

() aucun droit de préemption ou de préférence au bénéfice d’un tiers ne grève les
Actions Cédées ;

RER ERIAE = EE TR RER IR A:

@) le CÉDANT est plein propriétaire des Actions Cédées et à la pleine capacité ainsi que
les pouvoirs nécessaires pour les céder ;

HEAR ERA AIR PTALA, ARE RER PTE HU BE A FA A:

@ il n'existe aucun obstacle au transfert des Actions Cédées dont la propriété ne fait
l'objet d'aucun litige, d'aucune réclamation et dont l’origine du titre de propriété est
légitime et prouvée ; ef

RELEASES, ER ÉD RER PA BAL TRA.
HRK, PARU A RHATE ENT RR Al

[6] le transfert des Actions Cédées n’entrainera la résiliation d'aucun contrat auquel la
SOCIÈTÉ est partie.

RUE A PAT AE RE EAN PE ARE AT £ RIRES.

Les Parties reconnaissent qu’elles peuvent voir leur responsabilité engagée dans le cas où lune
quelconque des déclarations et garanties formulées dans le présent Article se révèlerait fausse ou
inexacte dans l'une quelconque de ses composantes importantes, à moins qu'il y soit, le cas
échéant, remédié dans un délai raisonnable n’excédant pas trente (30) jours calendaires à
compter de la connaissance de cette circonstance.

RAT, AA TR PTE ANR 5 RUES re RTE UE 0 ER SE,
FER, DRE EE A+ Go) A LAER A RRARRSNENSIEX RE,
FEI URAIUE,

ARTICLE 8 - RESPONSABILITÉ ET INDEMNISATION
FsANHESIHE

8.1

82

Constitue une violation de la présente Convention toute non-exécution, mauvaise exécution ou
exécution tardive d’une obligation contractuelle prévue par la présente Convention y compris le
manquement aux déclarations et garanties contenues dans la présente Convention.

FA A RARE AE PET, RE MBTARER ET, Oh ANNE
RE HUB 5 RUE TRE Be APE RON 7 RCA Fe

La Partie dont l'acte de violation à causé des dommages à l’autre Partie ou à la SOCIÉTÉ est
tenue d’indemniser l’autre Partie ou la SOCIETÉ pour les Pertes subies.
8.3

84

ET NÉ I —ERA RAA TERRA, WU
FES HIRR

Bn HR É RAS

L'engagement du CEDANT constitue un engagement définitif et irrévocable de sa part de
procéder au transfert de l’ensemble des actions de la SOCIÉTÉ souscrites par le CÉDANT et
par ses successeurs autorisés, que GÉCAMINES accepte expressément en tant que promesse.
Le Cédant ne pourra révoquer cette promesse postérieurement à la date des présentes.

HEUARELR EE RUSSE AU TS BE ZS I HUE ARE A AIR ART AR
RUB, RAR MERE. HA ATHÉES HEAR AMENZ SC.

Considérant que l’article 40 du Décret du 30 juillet 1888 relatif aux contrats et aux obligations
conventionnelles n’est pas, dans le cas d’espèce, une règle impérative relevant de l'ordre public,
le CÉDANT déclare et accepte que GÉCAMINES, en cas d'exercice de la Promesse et
d’inexécution par le CÉDANT de ses obligations, pourra, conformément à l’article 42 dudit
décret, poursuivre l'exécution forcée de la cession des Actions Cédées objet de la promesse, aux
fins d’obtenir la parfaite réalisation de cette cession aux conditions convenues dans la présente
Convention (et ce sans préjudice de la faculté pour le bénéficiaire de réclamer les dommages et
intérêts visés à l'Article 8.2 à sa discrétion).

ET 1888 7 À 30 HRK FA MARINE BNIELTE 40 RÉDN A NN RFA ER KR
ASHÉARFE PIRE, HAEABGAERÉ, ERA AATÉERAMAIEUT ET EN
FRTTARTE EIRE 42 ROME 1 EUR RR AT —— HETERR AT AT ERIAUT, LA
ÆAHNXATE NI RAEZ FIMANRANL CERÉRÈSNÉ | ATENRE 82 APTE
HIBURIEREBITATAL)

ARTICLE 9 - RÈGLEMENT DES DIFFÉRENDS ET ARBITRAGE

BORDER SAR
9.1. Droit applicable

9.2.

9.2.1

9.252,

ERA

La présente Convention est régie par les lois de la RDC (le « Droit Applicable »), quant à sa
validité, son interprétation et son exécution.

ADN ARE BUT IE RRIR REA

=

RAR COÉRIARE”" D.

Accord Amiable

ÉCHOS

En cas de litige ou de différend né de la présente Convention ou en relation avec celle-ci, les
Parties concernées s'engagent, avant d’instituer toute procédure contentieuse, et sauf urgence, à
se rencontrer pour tenter de parvenir à un règlement à l'amiable.

FALSE A HRNES TETE ES Æ RER FRANS, OT EE EN UE
ROME SR, AT STE D UAH DIM ER.

À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrés de l'invitation à une
telle rencontre adressée par la Partie la plus diligente. Si le litige ou différend ne fait pas l'objet
d’un règlement amiable dans les quinze (15) Jours Ouvrés de la réunion, ou si la réunion prévue
à l'Article précédent n’a pas eu lieu, toute Partie peut le soumettre à la procédure visée à
PArticle 9.3.

15
9.3.

9.3.1

9.32

933

AN: ANT DER STE Hé + (5) ALFANÉITSM. AAA
ETS AR SEAT ER MERS ARE ZE MR PTE STEUS TE (5) PATAEA ARE
RS, ANTON RR SE 03 ÆATARETREF

Arbitrage
FR

Tous les différends ou litiges découlant de la présente Convention ou en relation avec celle-ci
seront tranchés selon le règlement d'arbitrage de la CCI par trois (3) arbitres siégeant à Paris,
France et désignés conformément à ce règlement et statuant selon le droit de la RDC. La langue
de Parbitrage sera le français avec une traduction anglaise si elle est exigée par une Partie, qui
devra en supporter les coûts.

RATER ES AA RATE CRU HE C3) RAR URI ER à
FPS ALUANIR REA RDA RREATAER, PÉSHANRER ER, ARENA,
AIR ETAT A ROC, (ON HR.

Les Parties conviennent et reconnaissent par les présentes que les arbitres peuvent, à la
demande d’une Partie, consolider larbitrage prévu dans la présente Convention avec tout autre
ltige résultant ou lié à la même relation juridique ou qui soit si étroitement lié au différend
soumis au tribunal arbitral qu'il serait opportun de le résoudre au cours de la même instance.

FO RAM, TER PF, SO AIO FÉAMERS, RARE
SRE RA, ER SES EAP SURE 19 PCA LT AR AO TT ET RÉ TE EI — 6 AR AO RUE
FX HR

Les Parties devront exécuter immédiatement la décision du tribunal atbitral et renoncer à tout
droit d'appel dans la mesure où les Parties ont le droit à cette renonciation. L’approbation de

ladite décision aux fins d’exequatur pourra être demandée par chaque Partie devant n'importe
quelle juridiction compétente.

DT PSE RAT AR SUR BIBRR, (PET A BC BTE PE LR. TS
FAR EPA AUDE Eu FE RAT ER ARR à

ARTICLE 10 - NOTIFICATIONS
SE 10 REX

10.1

Sauf indication expresse contraire dans la présente Convention, toute notification en lien avec la
présente Convention doit être adressée par écrit ou par voie électronique aux adresses
suivantes :

RER ANRALE, (LTÉE, ER, HR, HUE, MANU ANNE
RATE MAD EE EE PIE EURE UF HUE :

Pour GÉCAMINES :
FA

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

P.O. 450 - Lubumbashi

République Démocratique du Congo

Courriel : kamenga.tshimuanga

14
10.2

10.3

HLRDILÉ AT
RTE
Kamanyola XTË 419 5
P.O.450 FRE
RLRR ESA EE

FÉGXÈHE : kamenga.tshimuanga@gecamines.cd

Pour le CÉDANT :
HiEA

CNMC TRADE COMPANY LIMITED

À l'attention de P'Administrateur

RMS 2201-03 22/F WORLD-WIDE HOUSE 19 DES VOEUX RD CENTRAL HK
Hongkong

République Populaire de Chine

Courriel : Mo _xingeng@vip.163.com

ESS E RAI

RMS 2201-03 22/F WORLD-WIDE HOUSE 19 DES VOEUX RD CENTRAL HK
ER

FRA À RAT

ÆBARHÈHE: luo xingeng@vip.163.com

Pour la SOCIÉTÉ :
RAA

SOCIETE MINIERE DE DEZIWA S.A.S

À l'attention du Président,

Luano City, Bâtiment B, aéroport de Lubumbashi,

Commune de Lubumbashi (République Démocratique du Congo)

Courriel : luo xingeng(@vip.163.com

DEZIWA FIL AIR A]

EG

AE, Luano bk B 4
FABRE CHNRREHME)
HBHHE: no xingeng@vip.163.com

Les notifications et/ou toutes autres communications seront valables et réputées avoir et
effectuées (i) en cas de réception du courrier recommandé par la poste ou par porteur, à la date
de la remise si celle-ci est opérée pendant les heures normales de service ou, sinon, le jour

ouvrable suivant le jour de la réception ; (il) en cas de communication électronique, le jour
ouvrable suivant la date de la réception de la communication électronique.

DÉS TAN / RUE EE PURE LS ASE CD) FAR PURES GER
LABS, FIEFENA, MAEXZE, AU, RIRE AN F—-ŸÎLH#EE ; GD
RETOUR, MARIE PENÉT—- NL.

Tout changement d'adresse sera notifié par écrit à l’autre Partie an moins dix (10) Jours Ouvrés
avant son effectivité.

HIER ENAÆRE EME (0) À LIFE AB S AEX

do,
ARTICLE 11 - CONFIDENTIALITÉ
EURE

11.1

La Convention est confidentielle, mais devra être divulguée à tout acheteur potentiel d’Actions
Cédées par la Partie la plus diligente ou la SOCIETE.

ANDURE, ER ER AN AI I ER ASE NÉ

Chaque Partie préservera la confidentialité, et veillera à ce que ses dirigeants, employés, agents
et conseils professionnels respectifs préservent la confidentialité, de toutes informations, tous
documents et tous autres supports fournis à l’une des Parties, où reçus par elle, notamment par
une autre Partie, lun de ses consultants ou conseils y compris par toute autorité, en relation
avec la présente Convention.

HT CDN ERREUR RER TELRENRE ZX, HE
FU ER URSS RE RAOITAUÈ ES, DCEDUR RUES
RELLAE A CHANT RAT à

L’Article 11.2 ne s’applique, en outre, pas :
SR, 112 RAREAT:

@) aux informations qui sont, ou deviennent, disponibles publiquement (autrement que
par violation de la présente Convention) ou développées de manière indépendante par
une Partie ;

AREAS A RRATAUEN CHERE RAR HEMTRMUAMÉ ES) &—
AOL GNT AA AUS à

@) aux informations dont la partie destinataire est en mesure de démontrer qu’elles
étaient en sa possession avant leur divulgation, tel qu’attesté par des pièces écrites ;

LRO AHANN, BACOTUENA AE SRE ZA DAS RUE 6

[O] aux informations communiquées par une Partie à des Affiliés, des dirigeants, des
employés, des consultants indépendants et des conseils professionnels mandatés par
une Partie, des contractants existants ou potentiels, des investisseurs potentiels, des
banques ou des institutions financières, en lien avec l'obtention de financements, pour
l'évaluation du Projet et sur la base des informations strictement nécessaires, sous
réserve que le destinataire concerné des Informations Confidentielles :

SÉRBRIUERE, A TPE BRÆMÉEDENERREME, TE ARX
REA, ÀE, AR MUMAMRÉEN EME HS, DÉRÉ EE
FAX, RARE A, AT MES RIVES, RETRACE :

à soit soumis à une obligation de confidentialité au titre d'obligations
professionnelles ou contractuelles ;

FEU MZ RAA SIN FIRE US :Ek

@&) soit informé de la nature confidentielle de ces Informations Confidentielles
et s'engage par écrit à respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le présent Article ;

16

11.4

LEP ARE NE SATIRÉTES, AI BTENÉR AGE E A HNICE
FE SAT PRE PRE ;

() à la divulgation d'informations, dans la mesure requise par la loi, par toute juridiction
compétente, une instance de régulation ou un marché boursier reconnu ; e/

BRRÉER EU FRANS, LE NUE ER TT EX
ÉANICES EE

(e) aux divulgations d'informations auxquelles les Parties ont préalablement donné leur
accord écrit.

BOT RÉ RTE IT NRANUE Ke .

Les obligations contenues dans le présent Article expireront au terme d’une période de vingt-
quatre (24) mois à compter de la date du terme de la présente Convention sous réserve que
cette expiration soit sans préjudice de toute obligation continue des Parties de préserver le
caractère confidentiel de toute information dès lors que cette obligation est imposée par la loi.

ARTE PARLE A0 SRE À A DCR LE FD C24) A ARR, (EAN
DA RAT RSR SAR AUS PR ER TE SHOP ET PE AE CSS

ARTICLE 12 - STIPULATIONS DIVERSES
0 AMÈSLE

12.1.

12.11

12.2.

12.2.1

Cession des droits et obligations

AIN ST TRE

Le CEDANT devra céder ses droits et obligations au titre de présente Convention à tout
cessionnaire de l'intégralité des Actions Cédées dûment agréé conformément aux statuts de la
SOCIETE.

ÆAHBDUNF, MiEADSUEETSRIE RARE NE RENE AEE ERE AO A
DO FAIRE

GECAMINES pourra céder librement ses droits et obligations résultant de la présente
Convention moyennant notification préalable au CEDANT et à la SOCIETE.

BRBIENTÉ EAST RÉNE RENTE, ERINTHÉE AE HER)
DOIUF AAA

Adhésion à la Convention et solidarité

AA VATÉENPE

Tout tiers susceptible de détenir, à tout moment jusqu’à la Date d’Expiration, des Actions
Cédées devra préalablement à une telle détention adhérer à la présente Convention en qualité de
CEDANT supplémentaire.

FR DAT, REA RER AT — RES FA 2 RÉ DANCE À RS
ÀAFATNX.

En cas de pluralité de CEDANTS, chaque CEDANT sera tenu solidairement des obligations de
tout autre CEDANT au titre de la Convention.

y

12.3.

12.3.1

12.3.2

124.

12.6.

12.6.1

12.6.2

HE SA REUR FREE AGO AE Æ RE LE AE À HOME F HSE AGE
REIUE.

Annexes

HA
Les Annexes font partie intégrante de la présente Convention.
BAIE HU AT A ETAT — 2e

En cas de contradiction entre les stipulations des Annexes et les termes et conditions de la
présente Convention, les termes et conditions de la présente Convention prévaudront.

PRES A DAT R RARE TE, MARAIS AMEN.

Coûts et dépenses

BAISSE

Sauf précision contraire expresse énoncée dans la présente Convention, chaque Partie assumera
Pintégralité de ses coûts et dépenses (y compris les honoraires et débours de conseillers externes
et/ou conseils juridiques) engagés à l’occasion de la négociation, préparation et mise en œuvre
de la présente Convention, ainsi que de tout autre document qui en découle, la vérification de
l'exécution des Conditions Suspensives, les demandes de modification et défauts.

BEAUTÉ RMIRALE, TR ÉTAGE DUR CRMESC AE EURE
BAISE AU BUS ARRET AUS VRAIS E ANR PARA 20 AO TM ZE HO 4
RAA COHÉPRRTn/E A ADUN (USE SC) à

Langue
LE)

La présente Convention à été rédigée et signée en versions française et chinoise (mandarin). En
cas de contradiction entre les deux versions, la version française prévaudra.

AINARERAEN QUE) MENÉS. HNRAZTIEN, MER AE
A

Absence de Renonciation

AFF

Le défaut d'exercice, ou le retard dans l'exercice, de tout droit où recours au titre de la présente
Convention ou de la loi ne saurait être interprété comme une renonciation audit ou à tout autre
droit où recours, ni empêcher ou restreindre l'exercice dudit ou de tout autre droit ou recours.

ARC RARE RAA ER BUT AU RAT RETARDER A RE 2 SU RIER

RCE AE AU EURE RC AO FEAR, AA ARLES BR AR ER BD ER HUE (I
BAR APR,

L'exercice unique ou partiel de tout droit où recours au titre de la présente Convention ne
saurait empêcher où restreindre l'exercice ultérieur dudit ou de tout autre droit ou recours.

ADO FAT BOARDS FE A ART ES A TE, MONS ARS ER IR) HE TE
PA ER RC ER UE T CRIER RTE

Fait à Kinshasa (République Démocratique du Congo), à la date visée en en-tête,

ÆBH SE CRREXAE), ÆFHM &

RÉRANM.

En quatre (4) exemplaires originaux, chaque Partie reconnaissant en avoir reçu un (1) exemplaire original.

EE (4) 4, URSS (D HDUERE.

19
ANNEXE A
MODELE DE NOTIFICATION DE LEVEE DE LA PROMESSE
FRE À ATAE 0 A HE RÉ

23
[version française]

De: La Générale des Carrières et des Mines S.A. Date: [dat
[edressè

A: CNMC TRADE COMPANY LIMITED
ladresse]

À l'attention de: [e]

Copie : Société Minière de Deziwa S.A.S.
adressé]
À l'attention de:  [e]

Objet: Levée de la promesse de cession des actions de Société Minière de Deziwa S.A.S. stipulée dans
la promesse unilatérale de cession d’actions en date du 27 avril 2017

Messieurs,

Nous faisons référence à la promesse unilatérale de cession d'actions en date du 27 avril 2017 (la
« Convention »). Les termes et expressions utilisés dans la présente ont le sens qui leur est attribué dans
la Convention.

Conformément aux stipulations de la Convention, nous vous notifions, par la présente, la décision de
Gécamines de lever la Promesse de CNMC TRADE COMPANY LIMITED de nous céder les Actions
Cédées.

[préciser la date du fait générateur de la réalisation de la Promesse]

La présente constitue donc la Notification d’Exercice visée à l’article 3.2 de la Convention et la date de
réception de la présente par votre société constituera la Date de Levée de la Promesse.

Conformément aux stipulations de la Convention, les formalités nécessaires à la réalisation effective de la
Promesse devront être réalisées dans un délai maximum de dix (10) Jours Ouvrés à compter de la Date de
Levée de Levée de la Promesse.

Nous vous prions d'agréer, Messieurs, l'expression de nos salutations distinguées.

Pour La Générale des Carrières et des Mines S.A.,

Signataire :  [Préno] [No]
Titre : {e]

24
[version chinoise / 1° XH]
REA: HIRDILEÈEAT CAM
[eus |
BEA: PÉRAIRAT
CUBE) CES) CH
É: DEZIWA # LRAMAIR AT S.AS

A: TE LE/H/E1 FER ET UT PRALE ATRAE DEZTWA DL GA IR A F] SAS
1e 4 A9 F0

EAN,

RE CP/A/ OI RERO CN) ANT ARR ERRREE HP T
HE Xe

ROULE, RATÉ SAT, RATER Eee SUR RAA TT RO ELEC A HE

LES DE SC AG AER SPF A9 El ATX

ARR UCE O1 KE AT BOAT, AN AE RAT BENNCZ Hair HZ A.
FUEUNCLHLE, RARE NF SERAX A TE EEK [I PT/ÆER ASE.
RER EE A TER

METRE) PS

ER): LAS

ERA:

25
ANNEXE B
MODELE D'ORDRE DE MOUVEMENT
BE B RERO

_ÈXK

26
[version française / YA CHR]

Numéro Désignation de la société Code ©

Q! [e] [+]
Société [e] au capital de [e]
Siège social : [e]

RCCM [e]

ORDRE DE MOUVEMENT

NATURE DES TITRES © Jouissance :
[e] mi
NATURE DU MOUVEMENT Transfert
En lettres En chiffres
QUANTITE [e [e
TITULAIRE N° de compte
d’Actionnaire : [e]

Nom et prénom : [e]

(ou Raison sociale)

Adresse : [e]

Administrateur des Titres :
(s’il y a lieu)
Demande la réalisation du Mouvement ci-dessus désigné

BENEFICIAIRE N° de compte
d’Actionnaire : [e]
Nom et prénom : [e]
(ou Raison sociale)
Adresse : [e]
Administrateur des Titres : [eo]
(s’il y a lieu)

En cas de nouvel Actionnaire, voir renseignements à la page suivante

VISA DE L’EMETT EUR : ORDRE EMIS :

Le [e] à[e],le[e]
Signature du Titulaire

2h + Le

Voir instructions à la page suivante

28
INSTRUCTIONS POUR L’ETABLISSEMENT DE L’ORDRE
DE MOUVEMENT

Un ordre de mouvement est à remplir chaque fois qu’un titulaire transmet ses titres chez un autre teneur de
compte et chaque fois qu’il y a changement dans la propriété des titres :

- pour les successions et les donations, l’ordre de mouvement doit être accompagné des pièces
justificatives :

- pour les suppressions d’usufruits, il y a lieu de joindre un extrait d’acte de décès de l’usufruitier ;

= pour tout changement dans la capacité des droits du titulaire (majorité, émancipation, tutelle, ete.) il y
a lieu de produire à l'émetteur : soit une fiche d'état civil, soit toute pièce attestant ce changement.

Renvois figurant dans l’ordre de mouvement :

a) Code réservé aux intermédiaires habilités lorsqu'ils sont donneurs d’ordre.

€) Préciser : Actions de capital - Actions de jouissance - Parts de fondateur - Parts bénéficiaires - Parts
sociales - Obligations - Obligations convertibles, etc. ainsi que le nominal des titres libellé en francs.
Pour les obligations, l’Année d’émission et le Taux.

G) Préciser : Inscription en compte - Transfert - Remboursement - Mutation - Donation - Attribution -
Souscription - Affectation en nantissement, ou retrait - Virement entre compte Nominatif pur et
Compte Administré, etc.

@ La signature du donneur d’ordre doit être précédée de la mention manuscrite “Bon pour...” suivie du
mouvement et du nombre de titres.

[el

Renseignements concernant le Bénéficiaire, nouveau Titulaire

29

[version chinoise / AK]

30
[version AL RO
chinoise /
CR]
58
[e] [e] [e]
AABR Le] EMA:
AMIE: Ce]
RAS SR ÉCES: [e]
RER AOC
RO © ET
[el [e]
RAA NNÉER © RE
FAURE) BF (PE)
Der [e [e]
FAIA RATKE: [e]
RER: Le]
(CSEZ
Hi: Le]
RATÉ À:
Gré)
DE SEE LIÉE HE UE
EN HEAR [e]
#2: [e]
CAF)
ht: Le]
RUÉE À Le]
Gr4)
RARE, SM FRE
BRAS AIR: ÆREUX :
#EZA Le] RE: fe], ÉFZE fe

RBAAEES

SRTRÜE

FRERE CARRE Diny

RAT ROBE 5 KP RE À, ADERTA AVR Æ RULES, RER

DT:

RÉF RRIREES, REG REA OCAESEMA BEN DE CHE:

DRE TS

BCAUARER, SATA BR Ré AE HR;

RÉF TA LAMPE ETES CGRÉE, ARR, EP , RAR IT AE

+ RE
RECENT
1) AULHE
2) ENtf:

REIN, RÉ UENZ SSI ACTE.

HART:
BULA HE AC AFRURE
Pr BE ASE Ai PURE AA RCE AT AN-SE 2 ART RE, DUREE

ARTE ARR CD I RRe

A FRS, HART En RU.
3) FH: RPM RE RSS LUU-HENRR, RCE ANA OR ARE
REP TIRE

4) it

SCHFÉIEEUTÉ ARE RENTE CAR. RRÉAERAREERE.

[el

RFI, HEURE

